Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 1 of 18 Pageid#: 366




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

  JERRY L. FIELDS, JR.,                    )
                                           )
                   Plaintiff,              )     Case No. 1:20CV00001
                                           )
  v.                                       )     OPINION AND ORDER
                                           )
  WASHINGTON COUNTY                        )     By: James P. Jones
  SERVICE AUTHORITY,                       )     United States District Judge
                                           )
                   Defendant.              )

       Hilary K. Johnson, HILARY K. JOHNSON, P.C., Abingdon, Virginia, for
 Plaintiff; Jeremy E. Carroll and Julian F. Harf, GUYNN, WADDELL, CARROLL &
 LOCKABY, P.C., Salem, Virginia, for Defendant.

       In this Title VII retaliation lawsuit, the plaintiff, a former employee at a public

 utility, claims that he was fired for reporting his supervisor’s sexual misconduct.

 The defendant employer has moved for summary judgment and provided non-

 retaliatory reasons for the plaintiff’s termination, but proceeding under the

 McDonnell Douglas burden-shifting framework, I find that the plaintiff has

 produced sufficient record evidence to state a prima facie claim and create a genuine

 dispute about whether the employer’s proffered reasons were pretextual. I will

 therefore deny the Motion for Summary Judgment.
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 2 of 18 Pageid#: 367




                                           I.

                                           A.

       The relevant facts are largely uncontested. The following facts taken from the

 summary judgment record are either undisputed, or where disputed are presented in

 a light most favorable to the nonmoving party.

       Washington County Service Authority (“WCSA”) is a water and sewer utility

 provider. Plaintiff Jerry Fields, Jr. worked as a plant operator at WCSA’s water

 plant from 2004 until October 2018. He tested the county’s water samples among

 performing other duties.     Fields reported his supervisor Don Cole for sexual

 misconduct, verbal abuse, and other inappropriate behavior. During the relevant

 timeframe, Cole’s uncle served on the WCSA Board of Commissioners. The

 plaintiff claims that WCSA fired him for reporting Cole’s sexual misconduct.

       On September 4, 2018, Fields reported Cole’s conduct to Robbie Cornett, the

 general manager of WCSA.          Fields’ coworker, Wayne Smith, witnessed the

 conversation between Fields and Cornett. Fields reported that Cole called the

 plaintiff and other employees too stupid to do their jobs; threatened to fire or write

 up the plaintiff for not answering requests to cover other employees’ shifts during

 his time off; told the plaintiff that he did not pull his weight; and had gotten in the

 plaintiff’s face to intimidate him. Fields told Cornett that Cole’s intimidation had

 caused him to become ill while driving to work one day. Most notably, Fields


                                           -2-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 3 of 18 Pageid#: 368




 reported that when women from WCSA’s Administration Building would call the

 water plant and when their names would appear on the phone’s caller-ID, Cole

 would tell Fields what sexual acts that he would like to perform on them.

       Cornett itemized Fields’ complaints in a Complaint Confirmation and

 Documentation (“CCD”) letter dated September 5, 2018. Cornett gave Fields the

 chance to verify that the letter completely and accurately listed his allegations. After

 making one slight correction to clarify his claim regarding Cole getting in his face,

 Fields confirmed in a text message to Cornett on September 11, 2018, that the CCD

 letter was otherwise accurate and complete. Wayne Smith, who had been a witness,

 also confirmed it.

       Cornett investigated the plaintiff’s allegations of Cole’s misconduct, and

 placed both Fields and Cole on paid administrative leave pending the investigation.

 On September 14, 2018, Cornett and WCSA manager Dave Cheek interviewed all

 eight employees at the water plant which included only one woman. Mem. Supp.

 Mot. Summ. J. Ex. 10, Cheek Dep. 29, ECF No. 20-10. During the interviews, Cole

 and Cheek requested the employees to complete a questionnaire asking if they had

 ever seen Cole take actions or make statements as the plaintiff claimed. Those

 employees’ responses confirmed some of the plaintiff’s allegations, namely that

 some had heard Cole call Fields stupid, Cole had said that Fields didn’t pull his

 weight, and that Fields had reported becoming sick while driving to work. Mark


                                           -3-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 4 of 18 Pageid#: 369




 Osborne, a WCSA employee who worked with Fields and Cole, further substantiated

 Fields’ claims by providing a text message in which Cole stated that Fields was too

 stupid to do his job. Although no employee said that they had heard Cole make

 comments about women who called from the Administration Building, Cornett and

 Cheek never interviewed anyone, particularly women, who worked in that building.

 Nevertheless, because the employees corroborated at least some of Fields’

 allegations, on October 3, 2018, Cheek issued a written warning to Cole for being

 aggressive and belittling staff.

       The next day, October 4, 2018, WCSA also issued Fields a written warning

 because while investigating Cole’s misconduct several employees informed Cornett

 and Cheek that Fields had likewise engaged in prohibited conduct. That warning

 stated that Fields had violated Section 16.4 of the WCSA Personnel Policies and

 Procedures Manual prohibiting rude, discourteous, and unprofessional conduct.

 Specifically, employees had reported that he called a coworker from Michigan a

 “damn Yankee” and intimidated other coworkers by keeping notes on their behavior.

 Id. at Ex. 12, Warning Letter, ECF No. 20-12. The written warning also cited Fields

 for violating Section 8.3 of the WCSA Personnel Policies and Procedures Manual

 which requires employees to be on call and work overtime as required. Regarding

 this violation, several employees reported that Fields had not answered their calls

 requesting that he cover their shifts.


                                          -4-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 5 of 18 Pageid#: 370




         While disputing the findings of the written warning, Fields made a false

 statement and engaged in insubordination — the reasons which WCSA has posited

 for terminating him. The plaintiff wrote a grievance letter dated October 9, 2018, to

 the WCSA Board of Commissioners to challenge his written warning. In that letter,

 the plaintiff stated for the first time that Cornett’s September 5, 2018, CCD letter

 was incomplete because “[n]owhere in the list [of complaints] is mentioned the

 reports of acts of sexual harassment towards female employees by Don Cole that I

 made during the September 4, 2018, meeting.” Id. at Ex. 13, Grievance Letter, ECF

 No. 20-13. It is undisputed that this statement was false. The plaintiff later testified

 in his deposition that he did not allege any other instances of sexual misconduct

 against Cole at the September 4 meeting besides the caller-ID comments which were

 included in the CCD letter. Id. at Ex. 1, Fields Dep. 123, ECF No. 20-1. Cornett

 responded to Fields’ grievance letter the next day and requested that he provide a

 complete list and details of additional instances of Cole’s sexual misconduct which

 he purportedly relayed on September 4. However, Fields declined to do so. Fields

 later conceded at his deposition that he disobeyed a superior’s directive by refusing

 Cornett’s request. Id. at 148. Fields was thereafter fired on October 23, 2018, and

 a letter of termination which followed two days later cited this false statement and

 insubordination as reasons for firing him. Id. at Ex. 2, Termination Letter, ECF No.

 20-2.


                                           -5-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 6 of 18 Pageid#: 371




       Two other WCSA employees who were involved in the investigation of

 Cole’s misconduct were also terminated or resigned. Mark Osborne, who produced

 Cole’s demeaning text messages, was terminated for performance issues according

 to WCSA. Wayne Smith, who had sat in as a witness to the September 4 meeting,

 resigned.

                                           B.

       Fields asserts a retaliation claim against WCSA under Title VII of the Civil

 Rights Act, 42 U.S.C. § 2000e-3. The plaintiff has adduced evidence during

 discovery which he claims supports inferring that WCSA fired him for reporting

 Cole’s sexual misconduct. Specifically, the plaintiff contends that his overtime

 records indicate that the written warning for insufficient overtime lacked merit.

 Moreover, deposition testimony showed that Cornett and Cheek’s investigation was

 flawed and curiously narrow in scope, as they failed to interview witnesses and

 victims of Cole’s sexual misconduct. Finally, depositions revealed that WCSA

 employees feared that they would be fired or forced to resign if they spoke out,

 particularly against employees who were related to members of the Board.

       The plaintiff claims that WCSA’s written warning, which it gave him after he

 accused Cole of sexual harassment, was unwarranted and evidences intervening

 retaliatory intent before his ultimate termination a few weeks later. The plaintiff was

 cited because he demeaned and intimidated his coworkers, failed to be on-call to


                                           -6-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 7 of 18 Pageid#: 372




 work overtime, and did not cover the average amount of shifts as others in his

 department as required by the WCSA Personnel Policies and Procedures Manual and

 his job description. Mem. Supp. Mot. Summ. J. Ex. 16, Answers to Grievance 2,

 ECF No. 20-16. The plaintiff counters that the citation lacks merit and evidences

 retaliatory intent because he is “ranked right in the middle” of overtime hours

 compared to other plant employees, he called his coworker a “damn Yankee”

 jokingly, and other employees who worked less overtime than him and also used the

 nickname were not disciplined. Resp. Br. Mot. Summ. J. 7–8, ECF No. 24.

       Discovery also revealed that Cornett and Cheek’s insular investigation failed

 to discover that Cole’s caller-ID comments were part of a larger pattern of sexual

 misconduct. Cornett falsely told the plaintiff that Cornett would speak with the

 women at the Administration Building about whom Cole had reportedly made sexual

 comments. Fields Dep. 122, ECF No. 20-1. But Cornett and Cheek testified that

 their investigation “only . . . included . . . the guys that worked for [Cole] at the

 plant,” and that they “did not question the women in the office” building. Resp. Br.

 Mot. Summ. J. Ex., Cheek Dep. 58, ECF No. 31. Jennifer Ball, a woman who

 worked at the Administration Building and who Cornett and Cheek declined to

 interview, testified that “[e]verybody kind of knew” about Cole’s harassment, “[a]ll

 the women talked about it,” and it was “common knowledge.” Id. at Ex., Ball Dep.

 9, ECF No. 29.


                                          -7-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 8 of 18 Pageid#: 373




       Ball also testified that Cole had repeatedly sexually harassed her and other

 women employees at the Administration Building whom Cornett and Cheek

 declined to interview. For instance, Cole had told Ball that she was nothing but

 “eyeballs and pussy.” Id. at 7. Ball stated that Cole had “tried to pick [her] up

 around the waist,” as the two were walking outside at work and she responded,

 “That’s not something we do, please don’t.” Id. at 8. On another occasion Cole

 “tried to put his hand over the top of [Ball’s] on the mouse” while she was working

 on a computer. Id. Ball “just said no, and turned and walked out.” Id. In another

 instance, Cole “tried to put his hands on [her] shoulders,” and Ball “moved them.”

 Id. Cole also made comments about the other women employees that he “could look

 in their eyes all day long,” and commented that they “would have a nice rack.” Id.

 at 7. The plaintiff similarly testified that Cole would frequently “touch [women

 employees] on the small of their backs,” and “rub their shoulders at board meetings

 in Robbie [Cornett]’s presence.” Resp. Br. Mot. Summ. J. Ex., Fields Dep. 170–71,

 ECF No. 28.

       Ball further testified about her fear that WCSA would retaliate against her if

 she spoke out against Cole. Ball stated that it was widely known at WCSA that “[i]f

 you say anything you get wrote up or you get terminated.” Ball Dep. 10, ECF No.

 29. She was told to “be very careful who is on the board, who the family members

 are” and “feared [she] would not have a job” if she complained about Cole because


                                         -8-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 9 of 18 Pageid#: 374




 his uncle sat on the Board of Commissioners. Id. at 9. She feared retaliation because

 “there’s been a lot of people lately fired or wrote up if they did” go to Cornett as the

 plaintiff did. Id. at 10. Specifically, she stated that the plaintiff “had went [to

 Cornett] with some issues” about Cole “talking about the females and being kind of

 pushy, . . . and [the plaintiff] no longer has a job. Mark [Osborne] backed that up

 and that cost him his. Wayne [Smith] went in with [the plaintiff] during — when he

 was bringing about his issues and he no longer has a job.” Id. at 24.

                                           II.

       WCSA claims that it terminated the plaintiff for making a “subversive lie

 aimed at the heart of the administration of the Authority” and being insubordinate

 during the grievance process. Reply Br. Supp. Mot. Summ. J. 9, ECF No. 33. In

 opposition, the plaintiff has argued that evidence revealed during discovery creates

 a genuine dispute about whether WCSA fired him in retaliation for blowing the

 whistle on Cole’s sexual misconduct. The motion has been fully briefed and is ripe

 for review.1

       “Summary judgment is appropriate when there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Bostic v.



       1
           I will dispense with oral argument because the facts and legal contentions are
 adequately presented in the materials before the court, and argument would not
 significantly aid the decisional process.

                                           -9-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 10 of 18 Pageid#: 375




  Schaefer, 760 F.3d 352, 370 (4th Cir. 2014); Fed. R. Civ. P. 56(a).2 “A dispute is

  genuine if a reasonable jury could return a verdict for the nonmoving

  party.” Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013). “A fact

  is material if it might affect the outcome of the suit under the governing law.” Id. I

  am “required to view the facts and all justifiable inferences arising therefrom in the

  light most favorable to the nonmoving party.” Id. at 312. In doing so, I must not

  “weigh the evidence or make credibility determinations.” Mercantile Peninsula

  Bank v. French (In re French), 499 F.3d 345, 352 (4th Cir. 2007). A genuine dispute

  of material fact will preclude summary judgment. Tolan v. Cotton, 572 U.S. 650,

  656 (2014).

                                              III.

         Title VII of the Civil Rights Act prohibits an employer from “discriminat[ing]

  against any of his employees” because he has “opposed any . . . unlawful

  employment practice,” like sexual harassment in the workplace. 42 U.S.C. § 2000e-

  3(a); see Ray v. Int’l Paper Co., 909 F.3d 661, 666 (4th Cir. 2018) (sexual

  harassment is an unlawful employment practice under Title VII).

         The McDonnell Douglas framework is a three-step burden-shifting scheme

  which permits plaintiffs to submit proof of a Title VII claim without direct evidence



         2
           I have omitted internal quotation marks, citations, and alterations throughout this
  opinion unless otherwise noted.
                                              -10-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 11 of 18 Pageid#: 376




  of retaliation or discrimination. McDonnell Douglas Corp. v. Green, 411 U.S. 792

  (1973). “To prevail under the McDonnell Douglas framework, [the plaintiff] must

  first establish a prima facie case.” Foster v. Univ. of Md.-E. Shore, 787 F.3d 243,

  250 (4th Cir. 2015). To make out a prima facie case of retaliation, the plaintiff must

  show “(1) that he engaged in a protected activity; (2) that his employer took an

  adverse employment action against him; and (3) that a causal connection existed

  between the protected activity and the asserted adverse action.” King v. Rumsfeld,

  328 F.3d 145, 150–51 (4th Cir. 2003). To prove causation, the plaintiff must show

  “that retaliation was a but-for cause of a challenged adverse employment action.”

  Foster, 787 F.3d at 252. This means that retaliation need not be the sole cause, “in

  isolation,” of the plaintiff’s termination. Guessous v. Fairview Prop. Invs., LLC,

  828 F.3d 208, 217 (4th Cir. 2016). Rather, it simply means that termination “would

  not have occurred” except for it. Id.

        “Once the prima facie case is established, the burden shifts to the employer to

  articulate a legitimate, nondiscriminatory reason for the adverse employment

  action.” King, 328 F.3d at 150 (emphasis omitted). “If the employer makes this

  showing, the burden shifts back to the plaintiff to rebut the employer’s evidence by

  demonstrating that the employer’s purported nonretaliatory reasons were not its true

  reasons, but were a pretext for discrimination.” Foster, 787 F.3d at 250.




                                           -11-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 12 of 18 Pageid#: 377




        Here, WCSA does not dispute that the plaintiff has provided evidence to make

  out a prima facie claim. Mem. Supp. Mot. Summ. J. 9, ECF No. 20. The defendant

  has advanced two legitimate, non-retaliatory reasons for terminating the plaintiff,

  namely that he made a false statement to the Board of Commissioners and committed

  insubordination. Id. Thus, the burden has shifted to the plaintiff to demonstrate that

  these given reasons were mere pretext. Foster, 787 F.3d at 250. WCSA argues that

  the plaintiff has failed to show pretext as required under McDonnell Douglass

  because he has produced “no evidence to rebut the[] legitimate bases for

  termination.” Reply Br. Supp. Mot. Summ. J. 10, ECF No. 33. But this is just one

  side of the coin. To be sure, a plaintiff cannot create a genuine dispute about pretext

  by failing to contradict the defendant’s stated reasons without also providing

  evidence “sufficiently demonstrative of retaliatory intent.” Rumsfeld, 328 F.3d at

  151, 154 (4th Cir. 2003). But a plaintiff “need not squarely rebut his employer’s

  explanation” to create a genuine dispute about pretext. Guessous, 828 F.3d at 217–

  18. He must only “cast sufficient doubt upon the genuineness . . . to warrant a jury’s

  consideration of possible alternative and discriminatory motivations for the firing.”

  Id. at 218. This is consistent with the plaintiff’s burden “only to show that the

  protected activity was a but-for cause of her termination, not that it was the sole

  cause.”   Id.   So “[e]ven if a jury accepted” that Field’s false statement and

  insubordination provided cause for his termination, he can survive summary


                                           -12-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 13 of 18 Pageid#: 378




  judgment if a jury could also conclude “based on the record evidence . . . that the

  protected activity was the final straw that motivated [his] termination.” Id. at 219

  (plaintiff did not dispute that an absence of available work for her position provided

  a reason to terminate her, but showed a genuine dispute about her employer’s motive

  by providing circumstantial evidence that retaliation was the but-for cause of her

  termination).

        Here, the record evidence creates a genuine dispute of fact as to whether

  WCSA terminated the plaintiff for his reports about Cole’s sexual misconduct,

  notwithstanding the infractions that he committed as set forth in his termination

  letter. A jury could conclude that WCSA acted with retaliatory animus by looking

  to Cornett and Cheek’s flawed investigation of the plaintiff’s accusations, the fear

  and history of retaliation at WCSA for reporting Board of Commissioners members’

  relatives, and the close temporal proximity between the plaintiff’s allegations and

  his termination.

        A jury could reasonably infer retaliatory animus from Cornett and Cheek’s

  investigation which overlooked or ignored evidence of Cole’s widespread sexual

  misconduct. Cornett and Cheek designed and executed an investigation that did not

  yield a single witness to corroborate Cole’s sexual harassment, yet Cole’s conduct

  was so widespread that “[a]ll the women talked about it,” “[e]verybody kind of

  knew” and it was “common knowledge.” Ball Dep. 9, ECF No. 29. Indeed, Cornett


                                           -13-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 14 of 18 Pageid#: 379




  never asked Jennifer Ball or other women who worked in the Administration

  Building whether Cole had ever spoken to or touched them inappropriately, even

  though they were the subjects of Cole’s reported sexually explicit comments. Since

  Cole had only come to the water plant four to six times during the fourteen years

  that the plaintiff worked there and would only “pop[] in” and out, it begs the question

  why Cornett and Cheek didn’t interview employees who saw Cole more regularly

  or who worked at other WCSA locations, like the Administration Building. Fields

  Dep. 48, ECF No. 20-1. These omissions in Cornett and Cheek’s investigation could

  allow a jury to infer retaliatory intent to the extent it suggests that they cut corners

  to protect Cole, protect WCSA, or to discredit the plaintiff.

        A jury could also reasonably find that WCSA terminated the plaintiff in

  retaliation based on Jennifer Ball’s testimony that speaking out against relatives of

  Board members would result in discipline, termination, or forced resignation.

  Specifically, they could credit Ball’s testimony that she had feared being written up

  or terminated if she told someone about Cole’s sexual harassment because she “was

  told to be very careful” about whose family members were on the Board of

  Commissioners and she knew that Cole’s uncle was a member. Ball Dep. 9, ECF

  No. 29.    A jury could also infer from Ball’s testimony that Wayne Smith’s

  resignation and Mark Osborne’s termination after they participated in the




                                            -14-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 15 of 18 Pageid#: 380




  investigation evidences a culture of retaliation. Id. at 24. This is probative for

  showing that the plaintiff was fired for making the complaint.3

         The defendant declines to engage with Ball’s testimony of Cole’s repeated

  unwanted touches and sexually explicit comments, merely casting all her testimony

  as irrelevant “[b]ecause Fields never reported Cole’s alleged harassment.” Reply

  Br. Supp. Mot. Summ. J. 3, ECF No. 33. To the contrary, Ball’s testimony could

  lead a jury to conclude that Cornett and Cheek conducted a shoddy investigation

  which failed to capture victims like her whom Cole reportedly touched and harassed.

  The jury could make the reasonable inference that investigating Cole’s sexual

  harassment of women but not interviewing women employees at the Administration

  Building like Ball was done to protect Cole, or to silence, discredit, or retaliate

  against the plaintiff. Accepting this motive as true makes it more likely that WCSA

  terminated the plaintiff for making the report. Although the defendant has proffered

  several rationales for why Cheek and Cole declined to cast a wider net for the

  investigation, their motives and any inferences to be taken therefrom are for a jury

  to decide.

         Another potential indicium of retaliatory animus is the temporal proximity

  between when the plaintiff accused Cole of sexual harassment to the Board of


         3
             WCSA’s argument that Smith and Osborne were not similarly situated to the
  plaintiff lacks merit, because they all participated in bringing Cole’s sexual misconduct to
  light.
                                              -15-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 16 of 18 Pageid#: 381




  Commissioners and when he was fired. The plaintiff was terminated on October 23,

  2018, roughly seven weeks after he initially made his complaint with Cornett. To

  be sure, this approaches a duration which the Fourth Circuit has found “weaken[s]

  significantly the inference of causation.” King, 328 F.3d at 151 n.5 (roughly ten

  weeks).

        The plaintiff argues that WCSA’s written warning on October 4, 2018,

  evidences intervening retaliatory animus before his ultimate termination because

  WCSA did not discipline other employees who committed similar infractions. See

  Lettieri, 478 F.3d at 650 (Where “temporal proximity between protected activity and

  allegedly retaliatory conduct is missing, courts may look to the intervening period

  for other evidence of retaliatory animus.”). But it would be unwarranted to infer

  intervening animus for this reason because the record does not indicate what

  disciplinary measures, if any, that WCSA took against such other employees. Adams

  v. Am. Optical Corp., 979 F.3d 248, 255 (4th Cir. 2020) (stating that to defeat

  summary judgment “[t]he record must . . . permit the conclusion that reasonable

  minds could differ” on the disputed issue).

        Nevertheless, a jury could reasonably infer causation from the shorter two-

  week duration beginning when the plaintiff first gave the Board written notice of

  Cole’s sexual harassment. The plaintiff wrote the October 9, 2018, grievance letter

  to the Board that specifically accused Cole of sexual harassment and was fired


                                          -16-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 17 of 18 Pageid#: 382




  fourteen days later on October 23, 2018. Grievance Letter, ECF No. 20-13. This

  grievance letter was the first time that the Board had received written notice of

  Cole’s “sexual harassment” based on the record presented to me. Id.; see Libertarian

  Party of Va., 718 F.3d at 312 (all justifiable inferences are due the nonmovant).

  Indeed, Cornett’s earlier September 5, 2018, CCD letter had palliated this allegation

  by merely describing it as Cole “talk[ing] about what he would like to do to the[ ]”

  women who called from the office. Mem. Supp. Mot. Summ. J. Ex. 5, CCD Letter

  September 5, 2018, ECF No. 20-5. A jury could find that a period of two weeks

  between the plaintiff’s written notice of Cole’s sexual harassment to the Board and

  his termination is probative of retaliation.

        In sum, there is a genuine dispute about whether the defendant’s stated reasons

  for terminating the plaintiff were pretextual. A jury could reasonably conclude that

  retaliation was the but-for cause of the plaintiff’s termination by considering the

  close temporal proximity between the plaintiff’s written accusation and his

  termination, the flawed investigation of Cole’s conduct, and testimony about the fear

  and history of retaliation at WCSA for reporting relatives of the Board of

  Commissioners. Therefore, summary judgment is not appropriate.

                                            IV.

        For the foregoing reasons, it is ORDERED that WCSA’s Motion for

  Summary Judgment, ECF No. 19, is DENIED.


                                            -17-
Case 1:20-cv-00001-JPJ-PMS Document 38 Filed 08/10/21 Page 18 of 18 Pageid#: 383




                                             ENTER: August 10, 2021

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                      -18-
